Citation Nr: 1812471	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-19 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a lung disorder, to include asbestosis, claimed as due to asbestos exposure.

4.  Entitlement to a rating in excess of 30 percent for rheumatic heart disease with coronary heart disease, status post coronary artery bypass graft, and non-tender or painful scar (heart disability).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1950 to October 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2014 (gout, GERD, lung disorder, and heart disability) and March 2015 (heart disability) by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for GERD and a lung disorder and entitlement to an increased rating for a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Gout is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for gout have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for gout that he claims was caused by his alleged in-service frostbite and/or callus removal.  Notably, he has otherwise been denied service connection for dermatitis; arthritis; right and left foot disorders; and right and left lower extremity radiculopathy.  Thus, while cognizant of the United States Court of Appeals for Veterans Claims' (Court) decision in Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009), the Board declines to expand the Veteran's claim for service connection for gout.

As an initial matter, the evidence shows that, during the pendency of this appeal, the Veteran has been diagnosed and treated for gout.  Accordingly, the first element of service connection, a current disability, is met.

Regarding the second element, in service incurrence, the Board notes that, while the Veteran reported at his October 2017 Board hearing that he was treated for frostbite in service and had surgical repair of both of his feet therein related to pronounced calluses, the record does not support those assertions.  In this regard, the Veteran's service treatment records (STRs), including his September 1950 entrance examination and October 1954 separation examination, have been associated with the record and do not reveal any in-service treatment related to the feet.  Indeed, his lower extremities were noted to be within normal limits at the time of the October 1954 separation examination.  Additionally, while the 1954 examiner noted scars to the nose and right shin, no scars associated with prior surgery of the feet were noted.  Moreover, the Veteran's lower extremities were noted to be within normal limits in association with a March 1958 examination, over three years after his separation.  Shortly thereafter in April 1958, the Veteran was seeking treatment for a rash on his finger and noted having peeling feet in service; however, he denied receiving any treatment for such condition.  During another VA examination in July 1990, the Veteran's skin was noted to be normal (free of scars) as were his lower extremities.

Ultimately, the Board finds the Veteran's assertions regarding his alleged in service treatment for frostbite and surgical repair of bilateral foot calluses lack credibility as there is no documentation to support such treatment, contemporaneous records do not reveal any surgical scarring, and subsequent treatment records do not reveal scarring.  Additionally, the Veteran had an incentive to report in-service treatment, given his claim for service connection.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the veteran in weighing evidence); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lack of corroborating contemporaneous evidence may be a factor in determining credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; pecuniary interest may, however, affect the credibility of the evidence).  Notably, even if the Veteran believes his recollections to be accurate, the Board finds that the Veteran is simply not a reliable historian as to this aspect of the claim.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

Turning to the third element of service connection claims, nexus, there is no medical evidence of record that even suggests the Veteran's gout is related to any incident in service.  Furthermore, to the extent the Veteran believes that his current gout is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of gout requires medical testing and expertise to determine and the etiology of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Accordingly, his opinion as to the etiology of his gout is not competent evidence and, as such, his statements in this regard are afforded no probative weight.

Moreover, at the October 2017 hearing, the Veteran's own representative who reported some medical training stated "...I can[no]t find anything or state how I could see how [gout] was connected to military service to be honest."  Additionally, after the Veteran relayed his alleged in-service treatment for frostbite, his representative stated, "[h]onestly, I can[no]t say...how gout would be related to that."  Thus, there is some indication that a person with medical training reviewed the file and saw no possible relationship between the Veteran's gout and his military service.
 
Ultimately, except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C. § 5107.  In this case, there is no competent evidence of gout in service and no competent evidence linking the Veteran's current gout to service.  Thus, the preponderance of the evidence is against the claim, and the claim for service connection is denied.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for gout.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for gout is denied.


REMAND

The Veteran was last afforded an examination for his service-connected heart disability in March 2014.  Subsequently, during the October 2017 hearing, the Veteran reported that the symptoms of his heart disability had worsened since that examination as indicated by his recent inability to walk two miles a day and the fact he was reportedly scheduled to undergo a consultation for surgical intervention shortly after the hearing.  Given the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's heart disability, and that it has been nearly four years since the Veteran was last examined, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Regarding the Veteran's claim for service connection for a lung disorder, the Board notes he specifically claimed service connection for asbestosis.  However, given his in-service treatment for tonsillitis and VA treatment records noting a possible diagnosis of chronic obstructive pulmonary disease (COPD), the Board has expanded his claim pursuant to Brokowski, supra.

Turning to the need for remand, the Veteran's STRs indicate that he was diagnosed with chronic tonsillitis in service.  He also alleges he was exposed to asbestos that was contained in his military equipment, and that his service-connected PTSD has aggravated his GERD.  VA treatment records reflect that the Veteran is currently diagnosed with asbestosis, possible COPD, and GERD.  Accordingly, the Board finds that the low threshold of the McLendon standard has been met in this instance, and the Veteran should be afforded a VA examinations and opinions prior to adjudication of his claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board acknowledges that the Veteran contends his currently diagnosed lung disorder is related to his alleged in-service exposure to asbestos; specifically, asbestos woven into the canvas fabrics of his equipment and contained in his weapons.  There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, the Veteran Benefits Administration Manual (Manual) provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  See M21-1, IV.ii.1.I.3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases."  

In this case, the Veteran's military occupational skill of light weapons infantryman is not listed as a specialty associated with any degree of in-service asbestos exposure and he did not serve in the Navy.  Id. at IV.ii.1.I.3.d.  Thus, VA must consider the other evidence of record to determine whether the Veteran was exposed to asbestos in service.  In this regard, the Board lacks the sufficient expertise to determine whether asbestos allegedly contained in the Veteran's in-service equipment could have caused his disability and remand is required for an opinion regarding such.  The Veteran should also be afforded an opportunity to present any documentation to support his assertion that the equipment he used in the military contained asbestos. 

Finally, as there is some indication in the record that the Veteran has received private treatment for his heart disability (see July 2016 VA treatment record), on remand he should be asked to identify any outstanding records relevant to the claims remanded herein.  Notably, the Veteran does not contend, and the record does not suggest, that any outstanding records exist that are related to his gout.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he identify any outstanding records relevant to the severity of his heart disability or the etiology of his lung disorder and GERD.  He should specifically be requested to provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given the opportunity to submit any evidence in support of his assertion that the materials he was exposed to in the military (canvas, weapons, etc.) contained asbestos.

3.  After procuring all available medical records, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected heart disability.  The record must be made available to the examiner in conjunction with the examination.  The examiner should provide a review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to his cardiac disability.  Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  

In this regard, if METs testing is not contraindicated, such should be performed in lieu of using METs results already of record.

After reviewing the record and examining the Veteran, please respond to the following:

Indicate whether the Veteran's heart disability resulted in the symptoms noted below and, if so, please identify the date of such symptomatology:

(a)  more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent; or,

(b)  chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent; or

(c)  syncope episodes that are a symptom of his heart disability as opposed to a separate and distinct disability. 

All opinions expressed should be accompanied by supporting rationale.

4.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his lung disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Following a review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Identify all current lung diagnoses.

(b)  For each diagnosed lung disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that such is related to his military service, to include his January 1951 treatment for chronic tonsillitis, September 1951 treatment for tonsillitis, June 1951 treatment for a chest cold, or February 1953 report of chest pain (which appears to have been assessed as a lung infection)?  

(c)  Determine whether it is least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's lung disorder is related to his alleged in-service asbestos exposure.  In this regard, the examiner should discuss whether to the best of his/her knowledge, asbestos exposure can occur coincident to exposure to canvas and weapons.  

The examiner should specifically consider and discuss any materials submitted by the Veteran in support of his reported exposure in service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

5.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his GERD.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Following a review of the record and examination of the Veteran, the examiner should offer an opinion as to the following:

(a)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's GERD is related to his military service, to include his February 1953 report of stomach pain?  

(b)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's GERD was caused OR aggravated by his service-connected PTSD, to include stress associated therewith?  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


